Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a length a pouch” is not grammatically correct and should be “a length; a pouch”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 2  
The term “narrow” is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how wide the strap and slit can be and still be considered “narrow”.
With Respect to Claim 3 
	Inasmuch as there is no definition for any other directions of parts, it appears that claim 3 encompasses the opening being on any side of a pouch, and all pouches must have a front and back sides. As such, it is unclear what the scope of this claim is, if it even further limits the parent claim.
With Respect to Claims 4-8 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope. 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As no other directions or parts are defined, the claim appears to encompass all possibilities as the portion of the pouch the opening is on can be taken to be the back and the side of the pouch opposite that opening to be the front and therefore claim 3’s language encompasses all possibilities and fails to further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (1)(2) as being anticipated by U.S. Patent Publication #2017/0112245 to Pierre-Lous (PL). PL discloses:
With Respect to Claim 1  
An apparatus, comprising: a narrow strap (noting left and right sides of the wallet adjacent the central pouches 2 and 5, see FIGS. 1A-2C, 7; alternately the cross body straps which wrap around a user’s arm(s) or waist) having a length a pouch (noting e.g. 5) affixed with the strap, the pouch defining a closed interior portion with an opening (opening into 5, see e.g. FIG. 1A/2A) for receiving a valuable item into the interior portion (capable of this use).  
With Respect to Claim 2  
The apparatus of claim 1, wherein the opening is a narrow slit.  
With Respect to Claim 3  
The apparatus of claim 1, wherein the pouch has a front and a back, and the opening is formed on the back of the pouch (it is Examiner’s position that the portion it is on can be considered the back to the extent claimed, noting also that it is capable of being worn such that the opening faces the user’s back/rear).  
With Respect to Claim 4  
The apparatus of claim 1, wherein the strap has a length sufficient to wrap around a body part (capable of this use, noting also disclosed use to wrap around the arm, leg, one of the arms in the shoulder carrying mode, or the waist).  
With Respect to Claim 5  
The apparatus of claim 1, further comprising: a flap (4) formed to cover the opening.  
With Respect to Claim 6  
The apparatus of claim 5, wherein a fastener (1, FIGS. 1A/2A) couples the flap to the pouch.  
With Respect to Claim 7  
The apparatus of claim 5, wherein the fastener has a first mating portion and a second mating portion, wherein the first mating portion is affixed with the flap and the second mating portion is affixed with the pouch (FIGS. 1A/2A show the fastener in both locations).  
With Respect to Claim 8  
The apparatus of claim 1, wherein the strap is formed in two parts, the pouch is affixed between the two parts (see e.g. FIGS. 5-7 showing the two parts with fasteners to connect the two separate parts of the strap together, and the pouch affixed between the two strap parts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent #4,525,897 and U.S. Patent Publication #2014/0110445 disclose pocket openings/slits concealed by having them face towards a user; U.S. Patent #5,127,545 discloses using a flap to cover a slit into an arm mounted pouch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734